Citation Nr: 1812733	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a separate 30 percent rating for headaches secondary to thyroid orbitopathy with proptosis.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2012 by a Department of Veterans Affairs (VA) Regional Office (RO); which granted, in pertinent part, service connection for thyroid orbitopathy with proptosis and punctate epithelial corneal erosions, with headaches and light sensitivity; secondary to service-connected hypothyroidism with history of Grave's disease status post radioactive iodine treatment.

In April 2017, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  

The Board notes that relevant VA medical records have been associated with the claims file since the last supplemental statement of the case in November 2015; however, as the decision below reflects a full grant of the benefit sought on appeal (namely, a separate 30 percent rating for headaches), remand for RO consideration of the additional medical evidence is not warranted.  See 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The Veteran has monthly attacks of characteristic prostrating headaches caused by his thyroid/Grave's disease related exophthalmos.


CONCLUSION OF LAW

The criteria for a separate rating of 30 percent for headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code (DC) 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In June 2011, the Veteran filed a claim of service connection for thyroid ophthalmopathy and light sensitivity secondary to service-connected hypothyroidism with Grave's Disease, and in a rating decision dated in April 2012, the RO granted service connection for "thyroid orbitopathy with proptosis and punctate epithelial corneal erosions, with headaches and light sensitivity as secondary to the service- connected disability of hypothyroidism with history of Grave's disease status post radioactive iodine treatment" (hereinafter "thyroid orbitopathy with proptosis and headaches") with a rating of 20 percent effective June 9, 2011.

In June 2012, the Veteran's representative filed a notice of disagreement (NOD) with the assigned rating and requested "a separate 30 percent rating under Diagnostic Code 8199-8100" for the headaches aspect of that disability.

In a rating decision dated in July 2012, the RO changed the effective date of the grant of service connection for "thyroid orbitopathy and light sensitivity" to June 8, 2007 based on clear and unmistakable error on the grounds that "The effective date for this grant of service connection should have been June 8, 2007, the date the outpatient treatment records document the presence of this condition, as it is part of the disease process."  The RO did not refer to the Veteran's headaches in this action, or change the assigned 20 percent rating for the service-connected "thyroid orbitopathy with proptosis and punctate epithelial corneal erosions, with headaches and light sensitivity" disability. 

At the April 2017 Board hearing, the Veteran testified that he had been having headaches prior to the June 2011 VA examination that linked his headaches to his service-connected thyroid/Grave's disease.  Board Hearing Transcript, p. 2.  He further testified that his headaches are brought on by frontal gazing; that if he does not remember to keep his gaze downcast he will get a headache.  Transcript, p. 4.  He added that his headaches have worsened since surgery by VA in 2016 "to get [his] eyes back into [his] sockets."  Transcript, pp. 5-6.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's service-connected proptosis-related headaches have been evaluated as a comorbid component of his service-connected "thyroid orbitopathy with proptosis and punctate epithelial corneal erosions with . . . light sensitivity, secondary to service-connected hypothyroidism with history of Grave's disease status post radioactive iodine treatment" disability under the disorders of the lacrimal apparatus provisions of DC 6025 throughout the appeal period.  See 38 C.F.R. § 4.79, Schedule of Ratings-eye.  Under DC 6025, a 10 percent rating is warranted for a unilateral lacrimal apparatus disorder (epiphora, dacryocystitis, etc.), and a maximum 20 percent rating is warranted for a bilateral lacrimal apparatus disorder.  Thus, the headaches are already considered to be service connected.  The question is whether a separate rating is warranted.

Analysis

The RO clearly service-connected the Veteran for headaches in conjunction with his service-connected thyroid orbitopathy and light sensitivity disability, however, the currently assigned diagnostic criteria (DC 6025) under which that disability is rated does not account for headaches or pertain to the evaluation of headaches.  Instead, the Rating Schedule specifically provides for evaluation of headaches under DC 8100, and there is no overlap of the symptoms contemplated by DC 6025 and DC 8100.  See 38 C.F.R. § 4.14 (pyramiding).  See also Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  The Board will therefore consider the Veteran's headaches under the designated rating criteria.  

Under DC 8100, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating for migraine headaches is warranted when there are characteristic prostrating attacks occurring on an average once a month over last several months.  

The medical evidence of record shows that the Veteran suffers from frontal headaches around the eyes aggravated by light that, according to a June 2011 VA examiner, are causally related to the Veteran's exophthalmos [bulging of the eye anteriorly out of the orbit] that, in turn, is secondary to the Veteran's service-connected thyroid/Grave's disease.  See June 2011 VA thyroid examination report, p. 2.  See also STR dated April 17, 1978, which reflects a diagnosis of "exophthalmos, secondary to Grave's disease."  The 2011 examiner explained that the Veteran's headaches are caused by the Veteran's difficulty in closing his eyes.  June 2011 VA thyroid examination report, p. 2.  Although a May 2014 VA examiner ended his examination report by stating that the Veteran did not have a chronic headaches disorder, this is clearly contradicted by his earlier assertion in the same document that the Veteran suffers from "characteristic prostrating attacks" of headache pain once per month.  See May 2014 VA examination report, p. 2.  See also VA medical records dated in 2016, advising of "daily headaches located at temples when he gets up in AM. Light sensitivity, blurred vision, occasional nausea. Goes away in 3 to 4 hours with rest and taking Tylenol. Wears glasses all the time."  

In consideration of this evidence, the Board finds that the Veteran suffers from characteristic prostrating headaches that approximate the impairment of once per month.  See 38 C.F.R. § 4.7.  Therefore, when according the Veteran reasonable doubt, the Board concludes that the criteria for a separate rating of 30 percent for exophthalmos headaches have been met since June 9, 2011; the date of the claim for service connection.  See also 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This satisfies the benefit sought on appeal as the Veteran expressly disagreed with the decision not to award a separate 30 percent rating for headaches.

As to the effective date, 38 C.F.R. § 3.400(b)(2), which provides that the effective date of an award for disability compensation shall be the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110.  As for the RO's July 2012 assignment of an earlier effective date of June 8, 2007 for the grant of service connection based on prior medical evidence of thyroid orbitopathy and light sensitivity, the Board notes that the Veteran did not actually express a desire/claim for compensation for headaches until his June 29, 2012 NOD.  See 38 C.F.R. § 3.155, in effect prior to March 24, 2015, regarding informal claims and requiring that "such informal claim must identify the benefit sought."  Indeed, the Veteran's June 2011 Fully Developed Claim for Compensation (VA Form 21-526EZ) was specifically for "thyroid ophthalmopathy and light sensitivity [secondary] to hypothyroidism w/Graves," and there was no medical evidence of headaches or any informal request/claim for compensation for headaches before June 2011.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (holding that the requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits).  However, as the actual grant of service connection for comorbid headaches ensued from the June 2011 claim; and as there is competent medical evidence of headaches since June 2011, the Board will accept the June 2011 claim as the date of claim of service connection for headaches.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that an NOD that raises an issue not previously covered by section 5103(a) notice given by VA upon receipt of a substantially complete application but that relates to the claim evidenced by that application constitutes a "downstream element" of that claim).  See also VAOPGCPREC 8-2003 ( . . . "when determining the proper effective date for the payment of benefits, VA treats a new issue raised in an NOD as an element of the claim that has been placed in appellate status by the NOD").  



ORDER

A separate rating of 30 percent for headaches as associated with thyroid orbitopathy with proptosis[exophthalmos], effective June 9, 2011, is granted; subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


